PER CURIAM:
William Douglas Dawson, Jr., appeals the district court’s order and judgment accepting the recommendation of the magistrate judge and dismissing his civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dawson v. Cartledge, No. 4:14-cv-03259-DCN, 2015 WL 5092617 (D.S.C. Aug. 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.